This is a petition for mandamus to compel Leland W. Carr, Ingham circuit judge, to vacate an order staying the payment of certain unemployment benefits by the Michigan unemployment compensation commission pending the determination of an appeal. The appeal in that case has been heard at the October session of court and the *Page 479 
questions raised are decided in Chrysler Corp. v. Smith, ante, 438 (135 A.L.R. 900). The purpose in seeking mandamus is to obtain the payment of benefits pending decision on the above appeal, without regard to the ultimate decision as to the rights of the parties.
Writ denied. No costs awarded, this being a question of public interest.
SHARPE, C.J., and BOYLES, CHANDLER, NORTH, WIEST, and BUTZEL, JJ., concurred.